Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 11/10/22 overcome the rejections set forth in the office action mailed 7/19/22. New grounds of rejection necessitated by the amendments are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the term “OA equipment”. It is not clear what is meant by OA equipment and the term is not defined in the specification. 

Claim Rejections - 35 USC § 103
Claims 1-2, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pat. No. 4,698,179) in view of Ehata (JP 2014-221888 A).
In column 2 lines 56-63 Suzuki discloses a conductive and sliding resin material comprising a thermoplastic resin having carbon black and graphite, as recited in claim 1, dispersed therein. In column 3 lines 5-13 Suzuki discloses that the thermoplastic resin can be polyacetal, as recited in claim 1, and in Table 1-3 Suzuki discloses various compositions comprising polyacetal (POM), carbon black (CB), and graphite (Gr), including examples (11, 38, 78, 128) where the carbon black is present in an amount within the range recited in claim 1. In column 4 lines 16-19 Suzuki disclose more broadly that the concentration of carbon black is preferably 7 to 30% by weight, encompassing the ranges recited in claims 1-2, when high electric conductivity is to be provided, indicating that the carbon black is a conductive carbon black, as recited in claim 1. Based on the amounts of carbon black and graphite in the examples of Table 1, the amount of polyacetal in the compositions falls within the range recited in claim 1. In column 6 lines 15-17 Suzuki discloses that a preferable maximum total amount of “components”, which appears to refer to the non-polymer components of the resin material, is 40% by weight, leaving a polyacetal concentration of 60% or more by weight, within the range recited in claim 1. In column 3 lines 46-53 and column 4 lines 3-7 Suzuki discloses that the graphite is present in a concentration encompassing or overlapping the range recited in claim 14, and has a particle diameter (grain size) encompassing the range recited in claim 13. In column 1 lines 11-17 Suzuki discloses that the compositions can be used for rotary members for paper feeding in a copy machine, where the copy machine meets the limitations of the equipment of claim 20. In column 9 lines 8-11 Suzuki discloses that the compositions can be used to bearings, meeting the limitations of claim 19. The differences between Suzuki and the currently presented claims are:
i) Suzuki does not specifically disclose carbon black having the dibutyl phthalate (DBP) absorption and aggregate diameter of the amended claims. Suzuki does disclose in column 4 lines 24-26 that the kind of carbon black is not particularly limited.
ii) Suzuki does not specifically disclose a resin composition comprising both polyacetal and a compound recited in claim 15.
With respect to i), An English-language machine translation of Ehata, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation. In paragraph 7 Ehata discloses a conductive resin composition comprising carbon black having a DBP oil absorption of 270 to 340 cm3/100 g, overlapping the range recited in claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” In paragraphs 14-16 Ehata indicates that the carbon black has an aggregate diameter within the range recited in amended claim 1.
It would have been obvious to one of ordinary skill in the art to use carbon black having the properties taught by Ehata as the carbon black in the composition of Suzuki, meeting the limitations of claims 1-2, since Ehata discloses in paragraphs 6-7 that resin compositions comprising the carbon black have high mechanical strength, and excellent surface smoothness and conductivity. 
With respect to ii), Suzuki discloses in column 3 lines 5-13 that the thermoplastic resin can also be polyamide. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to one of ordinary skill in the art to include both polyacetal and polyamide in the composition of Suzuki, meeting the limitations of claim 15.
In light of the above, claims 1-2, 13-15, and 19-20 are rendered obvious by Suzuki and Ehata.

Claims 3, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ehata as applied to claims 1-2, 13-15, and 19-20 above, and further in view of Fox (U.S. Pat. No. 4,472,295).
The discussion of Suzuki in view of Ehata in paragraph 5 above is incorporated here by reference. Suzuki and Ehata disclose a resin composition meeting the limitations of claim 1, but do not disclose the bulk density of the carbon black present in the composition.
From column 1 line 60 through column 2 line 9 Fox discloses that carbon back particles having a bulk density of 0.14 to 0.16 g/mL (140 to 160 g/L), within the ranges recited in claims 3 and 9, and a dibutyl phthalate (DBP) absorption of 200 to 350, encompassing the range disclosed by Ehata and also overlapping the range recited in claim 12, is believed to enable current to flow between conductive particles in a non-conductive polymeric matrix in a highly efficient manner. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	It would have been obvious to one of ordinary skill in the art to use carbon black having the bulk density and DBP absorption taught by Fox as the carbon black in the composition of Suzuki and Ehata, in order to obtain the highly efficient conductivity disclosed by Fox. It is noted that while the DBP absorption lower bound of Fox is lower than that taught by Ehata, Fox teaches in column 1 line 60 through column 2 line 9 that carbon black having the disclosed DBP absorption and bilk density leads to efficient conductivity, in line with the desired property of Suzuki and Ehata.

Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ehata as applied to claims 1-2, 13-15, and 19-20 above, and further in view of Okushiro (U.S. Pat. No. 4,831,073).
The discussion of Suzuki and Ehata in paragraph 5 above is incorporated here by reference. Suzuki and Ehata disclose a resin composition meeting the limitations of claims 1-2. Suzuki discloses in column 5 line 68 through column 6 line 2 and the examples that the composition is prepared into sliding materials by kneading, pelletizing, and shaping the composition. Suzuki does not specifically disclose shaping the composition by molding to form a “molded body”.
	In the abstract of the reference, Okushiro discloses polyacetal resin compositions further comprising one or two or more carbonaceous materials which can be carbon black and graphite, similar to the composition of Suzuki and Ehata, and further comprising alkali metal or alkaline earth metal compounds. In column 1 lines 5-9 and the examples Okushiro discloses that the compositions have excellent moldability. In column 3 lines 3-6 Okushiro discloses molding the composition via extrusion molding, as recited in claim 18. It would have been obvious to one of ordinary skill in the art to further include the metal compounds of Okushiro in the composition of Suzuki and Ehata, and to shape the resulting pellets into the sliding members of Suzuki and Ehata via molding, such as by extrusion molding, meeting the limitations of the molded body of claims 4-5 and 18, since Okushiro teaches that compositions comprising the polyacetal, carbonaceous compounds, and metal compounds have excellent moldability, and further discloses in column 3 lines 22-28 that the alkali metal and alkaline earth metal compounds have a synergistic effect in combination with the carbonaceous materials.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Fox and Okushiro
The discussions of Suzuki, Fox, and Okushiro in paragraphs 5-7 above is incorporated here by reference. Suzuki and Fox disclose a resin composition meeting the limitations of claims 1-3, including carbon black having properties meeting the limitations of the carbon black of claims 7 and 10. Suzuki discloses in column 5 line 68 through column 6 line 2 and the examples that the composition is prepared into sliding materials by kneading, pelletizing, and shaping the composition. In column 9 lines 5-7 Suzuki discloses that the sliding materials can be a bearing, meeting the limitations of the article of claims 7-8. In column 8 lines 50-55 Suzuki also indicates that the sliding member can be part of an electrical contact body, also meeting the limitations of the article of claims 7-8. Suzuki does not specifically disclose shaping the composition by molding to form a “molded body”.
In the abstract of the reference, Okushiro discloses polyacetal resin compositions further comprising one or two or more carbonaceous materials which can be carbon black and graphite, similar to the composition of Suzuki and Fox, and further comprising alkali metal or alkaline earth metal compounds. In column 1 lines 5-9 and the examples Okushiro discloses that the compositions have excellent moldability. It would have been obvious to one of ordinary skill in the art to further include the metal compounds of Okushiro in the composition of Suzuki and Fox, and to shape the resulting pellets into the sliding members of Suzuki and Fox via molding, meeting the limitations of the molded body of claims 7-8 and 10, since Okushiro teaches that compositions comprising the polyacetal, carbonaceous compounds, and metal compounds have excellent moldability, and further discloses in column 3 lines 22-28 that the alkali metal and alkaline earth metal compounds have a synergistic effect in combination with the carbonaceous materials.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ehata, Fox, and Okushiro.
The discussions of Suzuki, Ehata, Fox, and Okushiro in paragraphs 5-8 above are incorporated here by reference. Suzuki, Ehata, and Fox disclose a resin composition meeting the limitations of claims 1-3, including carbon black having properties meeting the limitations of the carbon black of claims 6 and 11. Suzuki discloses in column 5 line 68 through column 6 line 2 and the examples that the composition is prepared into sliding materials by kneading, pelletizing, and shaping the composition. In column 9 lines 5-7 Suzuki discloses that the sliding materials can be a bearing, meeting the limitations of the article of claims 7-8. In column 8 lines 50-55 Suzuki also indicates that the sliding member can be part of an electrical contact body, also meeting the limitations of the article of claims 7-8. Suzuki does not specifically disclose shaping the composition by molding to form a “molded body”.
In the abstract of the reference, Okushiro discloses polyacetal resin compositions further comprising one or two or more carbonaceous materials which can be carbon black and graphite, similar to the composition of Suzuki and Ehata, and further comprising alkali metal or alkaline earth metal compounds. In column 1 lines 5-9 and the examples Okushiro discloses that the compositions have excellent moldability. It would have been obvious to one of ordinary skill in the art to further include the metal compounds of Okushiro in the composition of Suzuki, Ehata, and Fox, and to shape the resulting pellets into the sliding members of Suzuki, Ehata, and Fox via molding, meeting the limitations of the molded body of claims 6 and 11, since Okushiro teaches that compositions comprising the polyacetal, carbonaceous compounds, and metal compounds have excellent moldability, and further discloses in column 3 lines 22-28 that the alkali metal and alkaline earth metal compounds have a synergistic effect in combination with the carbonaceous materials.

Claims 4-5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Ehata as applied to claims 1-2 above, and further in view of Serizawa (JP 9-124892 A).
The discussion of Suzuki and Ehata in paragraph 5 above is incorporated here by reference. Suzuki and Ehata disclose a resin composition meeting the limitations of claims 1-2. Suzuki discloses in column 5 line 68 through column 6 line 2 and the examples that the composition is prepared into sliding materials by kneading, pelletizing, and shaping the composition. Suzuki does not specifically disclose shaping the composition by molding to form a “molded body”, and does not disclose the further inclusion of an epoxy compound and a polyolefin.
An English-language machine translation of Serizawa, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation. In paragraph 7 Serizawa discloses a polyacetal resin composition further comprising a polyacetal having an epoxy group, meeting the limitations of the epoxy compound of claims 15-16, and a modified olefin resin, meeting the limitations of the polyolefin of claim 17. In paragraph 7 Serizawa further comprises a sliding member comprising a molded body of the polyacetal resin composition, meeting the limitations of claims 4-5, and in paragraph 69 Serizawa discloses that the molded article can be useful in sliding members for office automation equipment such as copiers, the same application taught by Suzuki. In paragraph 69 Serizawa further discloses that the molded article can be formed by extrusion molding or injection molding, as recited in claim 18. The inclusion of the epoxy compound and polyolefin of Serizawa in the composition of Suzuki and Ehata meets the limitations of claim 15 for the case where the additional compound is an epoxy compound, as well as claims 16-17. Forming a molded article from the resulting composition by injection molding or extrusion molding meets the limitations of claims 4 and 18.
It would have been obvious to one of ordinary skill in the art to include the epoxy compound and polyolefin of Serizawa in the composition of Suzuki and Ehata, and to form a molded article from the composition, since Serizawa discloses in paragraph 70 that sliding members molded from the composition possess advantageous properties.

Response to Arguments
Applicant's arguments filed 11/10/22 have been fully considered but they are not persuasive. Applicant argues that there would be no motivation to use the claimed carbon black in the sliding materials of Suzuki, since Suzuki points to Ketchen Black as being the preferred carbon black. However, Suzuki discloses in column 4 lines 24-26 that the kind of carbon black is not specifically limited. Suzuki’s teaching of a preferred carbon black therefore does not constitute a teaching away from the use of other carbon blacks. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Additionally, both Ehata and Fox teach that carbon blacks having DBP absorptions within their claimed ranges have advantageous conductivity properties.
Applicant argues that one of ordinary skill in the art would not have looked to Fox to modify Suzuki since Fox does not disclose polyacetals or graphite, but there is no indication that that the teachings in column 1 line 60 through column 2 line 9 of Fox would not apply to the polyacetals of Suzuki; Fox teaches in column 2 lines 6-9 that carbon black having the disclosed properties enables highly efficient current flow in a non-conductive polymeric matrix, and polyacetal is a non-conductive polymer. Applicant’s argument on this point is therefore not persuasive.
Applicant further argues that Suzuki and Fox do not teach using carbon black having the aggregate diameter recited in the amended claims, and do not disclose the additional components recited in the newly added claims. However, these new limitations are addressed by the newly applied Ehata and Serizawa references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771